             IN THE MIDDLE DISTRICT OF TENNESSEE
                      NASHVILLE DIVISION

ALEXANDER FRIEDMANN                             )
                                                )
      Plaintiff,                                )
                                                )      Case No.
v.                                              )
                                                )      JURY DEMAND
TONY PARKER,                                    )
TONY MAYS,                                      )
MICHAEL KEYS,                                   )
GEORGE FIRESTINE; and                           )
CELESTA WILLIAMS                                )
    In their individual                         )
    and official capacities                     )
                                                )
      Defendants.                               )

                                COMPLAINT

      For the past 18 months, Plaintiff Alexander Friedmann, a pretrial

detainee, has been housed in a special “iron man” cell in the Supermax

unit of a state prison, under conditions of confinement that are extremely

restrictive, punitive, and harsher than conditions of maximum-security

Death Row prisoners.        Plaintiff has been classified to remain in

maximum-security       confinement     under    such    punitive   conditions

indefinitely and under policies that do not include the due process

protections afforded to convicted prisoners. As a result of Plaintiff ’s

prolonged housing in such restrictive and punitive conditions in the “iron


                                      1
     Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 1 of 27 PageID #: 1
man” cell, he has suffered both physical and mental injuries, including

weight loss of up to 40 pounds; vision problems; back pain; and

depression. Plaintiff alleges violations of his due process rights under

the Fourteenth Amendment for being subjected to punitive conditions of

confinement prior to an adjudication of guilt; and for being placed in

indefinite maximum-security housing in the “iron man” cell in a

Supermax unit without due process.

     Plaintiff brings this suit pursuant to 42 USC § 1983.                  The

Defendants are named in their official capacities with respect to

Plaintiff ’s claims for declaratory and injunctive relief and in their

individual capacities with respect to Plaintiff ’s claims for damages.




                                     2
    Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 2 of 27 PageID #: 2
                              PARTIES

1. Plaintiff, Alexander Friedmann, is and was a pretrial detainee

  incarcerated at the Riverbend Maximum Security Institution

  (RMSI), a state prison, at all times relevant to this Complaint.

2. Defendant    Tony    Parker,   Commissioner      of   the   Tennessee

  Department of Correction (TDOC), is responsible for promulgating

  and approving TDOC policies, including policies that apply to

  pretrial detainees in state custody, such as Plaintiff. Defendant

  Parker is also responsible for responding to grievance appeals at

  the Commissioner’s level of review; and is the final authority with

  respect to TDOC operations, including classification and security.

3. Defendant Tony Mays, the warden at RMSI, is responsible for all

  operations at that facility, including the approval of classification

  decisions related to Plaintiff; enforcement of TDOC policies; and

  responding to grievances at the Warden’s level of review.

4. Defendant Michael Keys was Plaintiff ’s Unit Manager at RMSI

  until late April 2020, and was responsible for operations within the

  unit where Plaintiff was confined, including cell changes.

  Defendant Keys was subsequently promoted to Associate Warden



                                  3
 Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 3 of 27 PageID #: 3
  of Treatment at RMSI. In that position, he is a member of the

  Classification Committee that makes classification decisions

  related to Plaintiff.

5. Defendant George Firestine, Plaintiff ’s Unit Manager at RMSI, was

  responsible for operations within the unit where Plaintiff is

  confined, including cell changes.

6. Defendant Celesta Williams, Plaintiff ’s counselor at RMSI, was a

  member of the Classification Committee that makes classification

  decisions related to Plaintiff.

7. All defendants have acted and continue to act under color of state

  law at all times relevant to this complaint.

                          JURISDICTION

8. This action arises under the United States Constitution and under

  the laws of the United States of America, particularly under the

  provisions of the Fourteenth Amendments of the United States

  Constitution, and particularly under the Civil Rights Act, codified

  at 42 U.S.C. § 1983 et seq.

9. This Court has jurisdiction over this matter pursuant to

  28 U.S.C. §§ 1331, 1343.



                                    4
 Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 4 of 27 PageID #: 4
10.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)

  (2) because all the events giving rise to Plaintiff ’s claims occurred

  in this District.

                      FACTUAL BACKGROUND

11.       On February 18, 2020, after learning that a warrant had been

  issued for his arrest, Plaintiff turned himself in to police officers

  and was placed in the custody of the Davidson County Sheriff ’s

  Office (DCSO) on a charge of vandalism, a non-violent offense.

12.       Previously, Plaintiff had been released on bond, following

  charges for attempted burglary, tampering with evidence, and

  possession of burglary tools—all non-violent offenses.

13.       Plaintiff is accused of vandalizing the DCSO’s downtown

  detention center, a county jail, including using power tools to

  conceal handcuff keys, firearms, and other contraband items at the

  jail.

14.       On February 19, 2020, pursuant to TCA § 41-4-121, the DCSO

  transferred Plaintiff to the custody of the Tennessee Department of

  Correction (TDOC) as a pretrial detainee “safekeeper.” Plaintiff




                                  5
 Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 5 of 27 PageID #: 5
  was incarcerated at the Riverbend Maximum Security Institution

  (RMSI) in Nashville.

15.     Plaintiff was searched upon his arrival at RMSI and was not

  found to have any handcuff keys, firearms, power tools, or other

  contraband.

16.     RMSI has two housing units for medium and minimum-

  security prisoners who perform work at the facility (Units 5 and 6);

  a unit for close-security prisoners (Unit 4); a maximum-security

  unit (Unit 3); a unit that houses prisoners sentenced to death (Unit

  2); and a Supermax unit with the most restrictive security features

  and policies at RMSI (Unit 1).

17.     Unit 1 at RMSI consists of four housing pods (A, B, C, and D),

  each containing 24 cells, for a total of 96 cells.

18.     At the time Plaintiff arrived at RMSI on February 19, 2020,

  until mid-November 2020, the 96 cells in Unit 1 at RMSI included

  94 regular cells and two cells commonly known and referred to by

  both prisoners and prison staff as “steel” or “iron man” cells. Only

  Unit 1 had “iron man” cells.




                                   6
 Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 6 of 27 PageID #: 6
19.     Unlike the regular cells in Unit 1, the “iron man” cells have

  no shelves to store personal belongings (which mostly must be put

  on the floor); no electric outlet (and thus no ability to use basic

  appliances such as televisions and lamps); no steel wall mirror for

  personal grooming; no table to write on; and no stool to sit on.

20.     Unlike the regular cells in Unit 1, the “iron man” cells have

  beds that consist of a bench made of steel plates that extend from

  side to side along the back wall.

21.     Unlike the regular cells in Unit 1, the walls and ceilings of the

  “iron man” cells are covered in welded steel plates. Because the

  steel plates absorb and retain cold temperatures, both from the

  outside climate and the air conditioning inside the unit, the “iron

  man” cells stay colder than regular cells in Unit 1, particularly

  during the winter months.

22.     The “iron man” cells have a vertical slit window less than 2”

  wide, which is half the size of the windows in the regular cells in

  Unit 1. Further, unlike the regular cells, the “iron man” cells are

  painted dark gray rather than white. The smaller window admits




                                  7
 Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 7 of 27 PageID #: 7
  less light than in the regular cells; and the darker paint makes the

  room overall poorly lit and darker in comparison to regular cells.

23.        The “iron man” cells contain only a steel-plate bench for a bed;

  a steel combination sink and toilet; a shower head mounted on one

  wall and a drain in the floor; poor lighting because of the small

  window and dark paint; and colder temperatures than in regular

  cells.

24.        Upon his arrival at RMSI as a pretrial detainee “safekeeper,”

  Plaintiff was immediately placed in cell C-105, one of the two “iron

  man” cells in Unit 1, the Supermax unit. Except for a six-day stint

  in federal custody and a two-week quarantine period in RMSI’s

  medical unit, Plaintiff has remained housed in the iron man cell in

  Unit 1 for the past 18 months.

25.        Upon information and belief, the decision to place and

  continue to house Plaintiff in the iron man cell in Unit 1 was made

  by Defendant Parker and approved by Defendant Mays.

26.        Plaintiff has remained in the “iron man” cell in Unit 1 due to

  classification recommendations and decisions made by Defendants




                                    8
 Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 8 of 27 PageID #: 8
  Williams, Keys, and Mays to classify Plaintiff to mandatory

  segregation.

27.     The “iron man” cells are typically used to punish prisoners

  who commit serious disciplinary infractions or have serious

  behavioral problems; and the punitive nature of the iron man cells

  is widely known by RMSI prisoners and staff.

28.     Plaintiff has not committed any disciplinary infractions while

  housed at RMSI; and he has no history of institutional violence,

  escape, or attempted escape.

29.     The conditions of Plaintiff ’s confinement in the “iron man” cell

  in Unit 1 constitute punishment or are punitive in nature.

30.     In addition to the conditions of the iron man cells described

  above, Plaintiff has also been subject to the conditions and policies

  that apply to all prisoners housed in Unit 1, the Supermax unit.

31.     Unit 1 is a solitary confinement / segregation unit, where each

  prisoner is housed alone in individual cells. All prisoners, including

  Plaintiff, remain in their cells 23 hours a day on weekdays and 24

  hours a day on weekends and holidays, with minimal interaction

  with other people.



                                  9
 Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 9 of 27 PageID #: 9
32.     Although prisoners in Unit 1 are supposed to receive one hour

  of recreation time Monday through Friday in individual outdoor-

  recreation cages, in practice (because of staff shortages, lockdowns,

  and other factors), prisoners in Unit 1, including Plaintiff, usually

  receive outdoor recreation only two to three times a week.

33.     The only recreation equipment in each outdoor-recreation

  cage in Unit 1 is a pull-up bar. Plaintiff is unable to use a pull-up

  bar because of prior surgery for a torn rotator cuff.

34.     Because he is housed in Unit 1, whenever Plaintiff leaves his

  cell, he is restrained with handcuffs, leg shackles, a tether leash,

  and sometimes a waist chain.

35.     Because he is housed in Unit 1, Plaintiff is limited to non-

  contact visits with attorneys, clergy, and his immediate family

  members.

36.     Because he is housed in Unit 1, Plaintiff is restricted in the

  items he can purchase from the RMSI commissary. For example,

  Plaintiff   cannot    purchase       toothpaste,   shaving    products,

  conditioner, skin lotion, a plastic bowl, a plastic cup, or eye drops.




                                  10
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 10 of 27 PageID #: 10
37.     Although the inmate handbook Plaintiff received states

  prisoners in Unit 1 may have in-cell arts and crafts, Defendant

  Williams told Plaintiff that in-cell arts and crafts are not allowed.

38.     Plaintiff has repeatedly requested to be moved out of the “iron

  man” cell, where he has been housed since his arrival at RMSI.

39.     Specifically, Plaintiff asked Defendant Keys to be moved out

  of the “iron man” cell in Unit 1 on March 18; March 25; April 13;

  April 25; and October 27, 2020. Plaintiff asked Defendant Firestine

  to be moved out of the “iron man” cell on May 12; May 25; June 30;

  August 4; September 7; and October 8, 2020.            Plaintiff asked

  Defendant Mays to be moved out of the iron man cell on April 9,

  2021. Plaintiff asked Defendant Parker to be moved out of the iron

  man cell on April 22, 2021. All of Plaintiff ’s requests were denied

  or ignored.

40.     Defendants Keys, Firestine, Williams, Parker and Mays were

  aware of Plaintiff ’s status as a pretrial detainee safekeeper and

  were aware of the extremely restrictive and punitive conditions in

  the “iron man” cell and in Unit 1.




                                  11
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 11 of 27 PageID #: 11
41.     Plaintiff filed a grievance concerning the punitive conditions

  of confinement in the “iron man” cell where he was housed and

  requested to be moved. His grievance was determined to be non-

  grievable; that decision was upheld by Defendant Mays; and

  further upheld on appeal to Defendant Parker.             Plaintiff has

  exhausted the grievance process with respect to this issue.

42.     Upon information and belief, the only prisoner who has been

  housed in an “iron man” cell longer than Plaintiff is Curtis Ray

  Watson, a convicted TDOC prisoner accused of sexually assaulting

  and murdering TDOC administrator Debra Johnson after his

  escape from a state prison in August 2019. Mr. Watson was housed

  in an “iron man” cell in B pod in Unit 1, until recently, when he was

  moved.

43.     Plaintiff and Mr. Watson occupied the only two “iron man”

  cells in Unit 1 from February 19, 2020, to mid-November 2020.

  During that time, other prisoners who committed serious

  disciplinary infractions, including setting fires in their cells;

  flooding their cells; and assaulting prison staff members, were not

  placed in “iron man” cells because TDOC staff, including



                                  12
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 12 of 27 PageID #: 12
  Defendants Firestine, Keys, Mays, and Parker, refused to move

  Plaintiff and Mr. Watson out of the only two “iron man” cells in Unit

  1 during that time period.

44.        In mid-November 2020, TDOC staff began converting

  additional cells in Unit 1 into “iron man” cells.         Plaintiff was

  informed by a TDOC maintenance worker that additional cells were

  being converted into “iron man” cells in B and C pods so they would

  have somewhere to put prisoners for disciplinary purposes, since

  Plaintiff and Mr. Watson would not be moved from the “iron man”

  cells where they were housed. Following the cell conversions in

  November 2020, Unit 1 now has four “iron man” cells and 92 regular

  cells.

45.        From January 20 to January 26, 2021, Plaintiff was in federal

  custody at a county jail in Kentucky, the Grayson County Detention

  Center (“GCDC”).

46.        While held at GCDC, Plaintiff was housed in a communal cell

  with 9 to 15 other prisoners.        He was not placed in solitary

  confinement; was not designated maximum-security; and was not

  placed in restraints when leaving the cell, which occurred daily.



                                  13
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 13 of 27 PageID #: 13
  The cell at GCDC had an electrical outlet and television. Plaintiff

  was housed at GCDC without incident.

47.     Upon his return to RMSI from GCDC, Plaintiff was housed in

  the prison infirmary during a 14-day quarantine period. While in

  the infirmary, Plaintiff was held in a standard medical cell with a

  regular-sized window; a mirror; an electrical outlet; and an enclosed

  shower. He was held in the infirmary without incident. Following

  the quarantine, Plaintiff was returned to an “iron man” cell in Unit

  1 where he has remained ever since.

48.     Plaintiff ’s housing at GCDC and the RMSI infirmary indicate

  that he can be safely and securely housed in conditions other than

  maximum security, in a Supermax unit, or in an “iron man” cell.

49.     The decisions of Defendants Williams, Firestine, Keys, Mays,

  and Parker to keep Plaintiff in mandatory segregation (maximum

  security) and in the “iron man” cell, constitute an exaggerated

  response to any legitimate security concerns they may have related

  to Plaintiff ’s incarceration at RMSI.

50.     Upon information and belief, condemned prisoners on Death

  Row in Unit 2 at RMSI are housed in cells that have stools, tables,



                                  14
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 14 of 27 PageID #: 14
  shelves, mirrors, regular size windows, and electric outlets so they

  can watch television and use other plug-in appliances, unlike the

  conditions in the “iron man” cell where Plaintiff, a pretrial detainee,

  is housed.

51.     Upon information and belief, condemned prisoners on Death

  Row in Unit 2 at RMSI have access to handball and exercise

  equipment in their recreation areas; have access to in-cell arts and

  crafts; and have access to the full RMSI commissary list, unlike

  Plaintiff, a pretrial detainee.

52.     Upon information and belief, Plaintiff, a pretrial detainee

  charged with non-violent offenses, with no history of institutional

  violence or escape, and who has not committed any disciplinary

  infractions at RMSI, is being housed in the “iron man” cell in Unit

  1 under conditions of confinement that are harsher and more

  restrictive and punitive than the conditions on Death Row.

53.     Plaintiff has suffered physical and mental injuries due to his

  indefinite and prolonged confinement in the “iron man” cell in Unit

  1. Plaintiff has experienced stress and anxiety that, along with

  deficient meals, have contributed to his weight loss of up to 40 lbs.



                                    15
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 15 of 27 PageID #: 15
  He has experienced insomnia resulting in fatigue, memory loss, and

  loss of concentration.       He has experienced extremely cold

  temperatures due to the steel-plate walls and ceiling.          He has

  experienced depression and, as a result, has been placed on anti-

  depressant medication for the first time in his life. (His medication

  was later doubled in July 2021, indicating that his mental health

  condition is worsening while being held in his current conditions of

  confinement.)      As stated below, he has experienced physical

  injuries and diminished quality of life over the past 18 months.

54.     At the time of this filing, Plaintiff, a pretrial detainee, has

  been held in extremely restrictive and punitive conditions of

  confinement in an “iron man” cell in Unit 1 at RMSI, as described

  above, for 18 months.

55.     The physical and mental injuries that Plaintiff has suffered

  resulted from the decisions of Defendants Williams, Firestine,

  Keys, Mays, and Parker to keep Plaintiff in mandatory segregation

  (maximum security) in Unit 1 and/or not to move him out of the

  “iron man” cell.




                                  16
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 16 of 27 PageID #: 16
56.      The security classification process for pretrial detainee

  safekeepers is set forth in TDOC policies 404.11 and 401.05.

57.     TDOC policy 404.11 (Exhibit 1) states that safekeepers may

  be placed in mandatory segregation (maximum security) for five

  specified reasons, none of which apply to Plaintiff.

58.     TDOC policy 401.05 (Exhibit 2) states a classification

  committee that includes the safekeeper’s assigned counselor and

  the Associate Warden of Treatment shall make classification

  recommendations for safekeepers.           Defendant Williams was

  Plaintiff ’s counselor; and Defendant Keys is the Associate Warden

  of Treatment at RMSI. Classification decisions are approved or

  denied by the RMSI Warden, Defendant Mays.

59.     As members of the classification committee, Defendants

  Williams and Keys have consistently recommended that Plaintiff

  remain in mandatory segregation (maximum security). Defendant

  Mays has consistently approved Plaintiff ’s continued placement in

  mandatory segregation.

60.     As a result of the classification decisions by Defendants

  Williams, Keys, and Mays, Plaintiff has remained confined in the



                                  17
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 17 of 27 PageID #: 17
  “iron man” cell in Unit 1 at RMSI under extremely restrictive and

  punitive conditions, since his arrival at RMSI.

61.     Defendants Williams, Keys, and Mays have never informed

  Plaintiff   of   the   basis   or   reasons   for   their   classification

  recommendations and decisions regarding his placement in

  mandatory segregation.

62.     TDOC policy 401.05 does not require safekeepers to be

  notified of or present during classification reviews, and Plaintiff has

  never been notified of or allowed to participate in such reviews.

63.     TDOC policy 401.05 does not use an objective, points-based

  system to determine classification scores, recommendations, or

  decisions. Rather, 401.05 uses subjective criteria.

64.     TDOC policy 401.05 has no provisions whereby safekeepers

  can appeal classification decisions, including indefinite housing in

  mandatory segregation or “iron man” cells.

65.     The classification process for convicted TDOC prisoners is set

  forth in TDOC policy 401.08 and the TDOC’s Classification User’s

  Guide (Exhibit 3), which state convicted prisoners receive due

  process     protections,   including:   notification   of   classification



                                  18
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 18 of 27 PageID #: 18
  hearings; the opportunity to attend and participate in such

  hearings; that classification decisions are based on an objective,

  points-based system; and that classification decisions can be

  appealed.

66.     Under TDOC policy 401.08, convicted TDOC prisoners receive

  more due process protections in the classification process than

  safekeepers receive under TDOC policy 401.05. Plaintiff has been

  classified by Defendants Williams, Keys, and Mays to remain in

  indefinite   mandatory     segregation    absent    the   due   process

  protections afforded to convicted TDOC prisoners.

67.     Pursuant to TDOC policies 404.11 and 401.05, Plaintiff has

  been classified to remain in indefinite mandatory segregation

  absent the due process protections afforded to convicted TDOC

  prisoners.

68.     TDOC policies 404.11 and 401.05 were promulgated and

  approved by Defendant Parker.

69.     Plaintiff filed a grievance concerning the lack of due process

  in his classification.   His grievance was determined to be non-

  grievable; that decision was upheld by Defendant Mays and, on



                                  19
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 19 of 27 PageID #: 19
  appeal, to Parker.     Plaintiff has thus exhausted the grievance

  process with respect to this issue.

70.     The bed in the “iron man” cell in Unit 1, where Plaintiff has

  been housed since his arrival at RMSI, is a steel-plate bench, unlike

  in regular cells.

71.     Prior to his incarceration, Plaintiff suffered a herniated disc

  that required emergency room care and follow-up medical

  treatments, including intra-spinal steroid injections.

72.     Shortly after being housed in the “iron man” cell in Unit 1 at

  RMSI, Plaintiff began experiencing back pain from sleeping on the

  steel-plate bench on a standard plastic-covered prison mattress.

73.     Plaintiff repeatedly requested medical care for his back pain,

  including submitting sick call or inmate request forms on March 23;

  April 2; April 12; April 28; May 12; September 10; September 28;

  and November 2, 2020; and on January 18, 2021.

74.     Plaintiff received a thin foam mattress from the medical

  department on June 10, 2020—100 days after first requesting care

  for his back pain. Plaintiff ’s back pain was a direct result of the

  decisions made by Defendants to house Plaintiff in Unit 1, in an



                                  20
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 20 of 27 PageID #: 20
  “iron man” cell. His back pain was serious, interrupting his sleep,

  and has not been resolved by the use of the foam mattress.

75.     Requiring Plaintiff to sleep on a steel-plate bench in the “iron

  man” cell, which has resulted in ongoing back pain, constitutes

  punishment and is punitive in nature.

76.     The “iron man” cell in Unit 1 is painted dark gray and has a

  window half the size of windows in regular cells, resulting in poor

  lighting conditions relative to regular cells. The electric light in the

  cell provides poor illumination because of the dark paint and the

  small window.

77.     As a result of such poor lighting conditions, Plaintiff, who

  wears prescription eyeglasses, has experienced vision problems—

  including eye strain, blurred vision, headaches, and difficulty

  reading.

78.     Plaintiff has repeatedly requested eye care / optometry service

  for his vision problems, including submitting sick call or inmate

  request forms on April 20, July 13, August 25, September 10,

  September 28, 2020, and March 26, 2021.




                                  21
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 21 of 27 PageID #: 21
79.     During an appointment with a medical doctor at RMSI on

  March 2, 2021, Plaintiff was told it would take up to a year before

  he receives vision / optometry care.

80.     The poor lighting conditions in the “iron man” cell, which

  resulted in Plaintiff ’s vision problems, constitute punitive housing

  conditions.

81.     Plaintiff ’s housing in such extreme and restrictive conditions

  of   confinement    constitutes      a   completely   exaggerated   and

  unnecessary response to whatever legitimate penological interests

  Defendants may have with respect to Plaintiff.

82.     Plaintiff is aware that prisoners who have committed murder

  and are serving life sentences are housed in general population at

  RMSI (Units 5 or 6).

83.     Plaintiff is aware that prisoners who have histories of

  disciplinary offenses are housed in general population at RMSI

  (Units 5 or 6).




                                  22
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 22 of 27 PageID #: 22
                         CAUSE OF ACTION

      1. Violation of Plaintiff ’s Due Process Rights (42 USC § 1983)

84.       Plaintiff reincorporates all above paragraphs.

85.       Plaintiff ’s housing in the “iron man” cell in Unit 1 at RMSI,

  and in solitary confinement, or mandatory segregation, constitutes

  punitive conditions of confinement in violation of his due process

  rights under the Fourteenth Amendment.

86.       Defendants Williams and Keys violated Plaintiff ’s due process

  rights by making classification decisions that resulted in Plaintiff ’s

  being housed in punitive conditions of confinement prior to an

  adjudication of guilt and despite Plaintiff ’s repeated requests to be

  moved.

87.       Defendant Mays violated Plaintiff ’s due process rights by

  approving classification decisions that resulted in Plaintiff ’s being

  housed in punitive conditions of confinement prior to an

  adjudication of guilt.

88.       Defendants Firestine, Keys, and Mays violated Plaintiff ’s due

  process rights by failing to move Plaintiff to non-punitive conditions

  of confinement, despite having knowledge that Plaintiff was being



                                  23
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 23 of 27 PageID #: 23
  housed in punitive conditions prior to an adjudication of guilt and

  despite Plaintiff ’s repeated requests to be moved.

89.        Defendants Mays and Parker violated Plaintiff ’s due process

  rights by ordering and/or approving Plaintiff ’s continued housing

  in punitive conditions of confinement prior to an adjudication of

  guilt.

90.        Defendant Parker violated Plaintiff ’s due process rights by

  promulgating and approving TDOC policies 404.11 and 401.05,

  which authorize the classification and housing of pretrial detainees,

  including Plaintiff, in punitive conditions of confinement, absent

  due process protections, and prior to an adjudication of guilt.

91.        TDOC policies 404.11 and 401.05 are facially unconstitutional

  as they authorize pretrial detainees to be classified and housed in

  punitive conditions of confinement, absent due process protections

  and prior to an adjudication of guilt.

92.        Alternatively,   TDOC   policies   404.11   and   401.05   are

  unconstitutional as applied to Plaintiff, as they authorized the

  classification and housing of Plaintiff in punitive conditions of




                                   24
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 24 of 27 PageID #: 24
  confinement, absent due process and prior to an adjudication of

  guilt.



                         PRAYER FOR RELIEF

93.        Plaintiff requests:

      a. That a jury of 12 persons be empaneled to try this case;

      b. A declaratory judgment that Defendants’ conduct violated

           Plaintiff’s protected constitutional rights;

      c. For compensatory damages in an amount to be determined at

           trial;

      d. Reasonable attorney’s fees and litigation expenses pursuant

           to 42 U.S.C. § 1988;

      e. An injunction ordering Defendants to house Plaintiff in

           general population or similar reasonable, non-punitive

           housing at RMSI; and

      f. Such other relief as the Court deems equitable and just.




                                    25
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 25 of 27 PageID #: 25
                            VERIFICATION

I declare under penalty of perjury that the foregoing is true and correct

based on my personal knowledge, except where indicated it is based upon

information and belief.



Alexander Friedmann        D      A     T     E




                                  26 09/16/21 Page 26 of 27 PageID #: 26
   Case 3:21-cv-00721 Document 1 Filed
                    Respectfully submitted,

                    DAVID RANDOLPH SMITH & ASSOCIATES

                    By:   /s/ Christopher Smith

                          Christopher W. Smith, TN BPR #034450
                          csmith@drslawfirm.com
                          David Randolph Smith, TN BPR #011905
                          drs@drslawfirm.com
                          Dominick R. Smith. TN BPR #028783
                          dom@drslawfirm.com
                          W. Lyon Chadwick. Jr. TN BPR #029599
                          lyon@drslawfirm.com
                          1913 21st Avenue South
                          Nashville, Tennessee 37212
                          615-742-1775 phone
                          615-742-1223 fax
                          drslawfirm.com

                          Attorneys for Plaintiff




                                  27
Case 3:21-cv-00721 Document 1 Filed 09/16/21 Page 27 of 27 PageID #: 27
